Title: [Diary entry: 18 February 1786]
From: Washington, George
To: 

 Saturday 18th. Thermometer at 45 in the Morning—56 at Noon and 50 at Night. The morning lowered—cleard at Noon and about two it rained a little; with appearances of a good deal, at first—however it soon ceased, though it continued cloudy till night, when the Wind, which had blowed pretty fresh from the Southward all day, shifted to the No. West. Began the yards back of the Green house designed for the Jack Ass & Magnolia. The Bitch Stately was lined by the Dog Vulcan. Jupiter had been put to her and Venus but never seemed to take the least notice of them but whether he ever lined either of them is not certain. The contrary is supposed. Rid to the Plantation in the Neck and returned home by Muddy hole and visited the sick men there whom I found better. Took a list to day of all my Negroes which are as follows at Mount Vernon and the plantations around it—viz.— 
Home House.
Will	Val de Chambre	1
Frank 	Waiters in the House	2
✻Austin
Herculus	Cooks	2
Nathan
Giles	Drivers, & Stablers	3
✻Joe
Paris—boy
✻Doll	almost past Service	2
✻Jenny
✻Betty	Sempstresses	3
✻Lame Alice
✻Charlotte
✻Sall	House Maids	2
✻Caroline
Sall Brass	Washers	2
✻Dolly
✻Alce	Spinners old & almost blind	4
Myrtilla
✻Kitty
Winny
✻Schomberg	past labour	1
Frank	Stock keeper old Jobber	2
Cook Jack

Gunner	Labourers	7
Boatswain
Sam
Anthony
✻Tom Davis
✻Will
✻Joe
Jack	Waggoner	1
✻Simms	Carter	1
Bristol	Gardener	1
Isaac	Carpenters	4
James
Sambo
✻Tom Nokes
Natt	Smiths	2
George
✻Peter—lame	Knitter	1
grown	41
✻Oney	Betty’s	Children House	12 yrs. old
✻Delphy	Ditto	6 do.	2
✻Anna	little Alice’s	13 do.
✻Christopher	Do.	11 do.
✻Judy	Do.	7 do.
✻Vina	Do.	5 do.	4
✻Sinah	Kitty’s	14 do.
✻Mima	Ditto	12 do.
✻Ally	Ditto	10 do.
✻Lucy	Ditto	8 do.
✻Grace	Ditto	6 do.
✻Letty	Ditto	4 do.
✻Nancy	Ditto	2 do.	7
✻Richmond	Lame Alce	9 do.
✻Evey	Do.	2 do.
✻Delia	Do.	3 mo.	3
Lilly	Myrtilla’s	11 yrs. old
Ben	Ditto	8 do.
Harry	Do.	3 do.
Boatswain	Do.	6 do.
Lally	Do.	3 mo.	5
✻Cyrus	Sall’s	11 do.	1
✻Timothy	Charlottes	1 do.	1

✻Wilson	Caroline	1 do.	1
✻Moll	Mr. Custis’s Estate	2
✻Peter
In all	67
Mill
Ben	Miller	1
Jack Tom Davy	Cowpers	3
In all	4
River Plantn.
✻Davy 	Overseer	1
✻Breechy	Labourg. Men dead	10
Nat
Ned
Essex
Bath
✻Johny
Adam
✻Will
Robin
✻Ben
✻Molly	Overseers Wife	1
Ruth	labourg. Women	17
✻Dolly
Peg
Daphne
Murria
✻Agnus
Suck
Sucky
Judy—M
Judy—F
✻Hannah
✻Cornelia
✻Lidia
✻Esther
Cloe
✻Fanny
✻Alice
grown	29

Children
Will	Mill Judy’s	–13 yrs. old	1
✻Joe	Hannahs	–12 Do.	1
Ben	Peg’s	10 Do.
Penny	Ditto	- 8 Do.	2
Joe	Daphne’s	8 do.
Moses	Ditto	6 do.
Lucy	Ditto	4 do.
Daphne	Ditto	- 1 do.	4
✻Ned	Lidia’s	7 do.
✻Peter	Ditto	5 do.
✻Phoebe	Ditto	- 3 do.	3
Cynthia 	Suckey’s	6 do.
Daniel	Ditto	- 4 do.	2
✻James	Ferry Doll’s	8 do.	1
✻Bett	Neck Dolls	7 do.
✻Natt	Ditto	4 do.
✻Dolly	Ditto	3 do.
✻Jack	Ditto	- 1 do.	4
Rose	Suck-Bass	12 do.	1
✻Milly	House Sall’s	7 do.	1
✻Billy	Do. Charlottes	4 do.	1
✻Hukey	Agnus’s	1 do.	1
✻Ambrose	Cornelia’s	1 month	1
In all	52
Dogue Run—Plantn.
✻Morris	Overseer	1
Robin	Labourg. Men	8
Adam
Jack
Jack—long
Dick
Ben
✻Matt
✻Morris
✻Brunswick	Ruptured	1
Hannah	Overrs. wife	1

✻Lucy	Labourg. Women old	10
Moll
Jenny
Silla
Charity
✻Betty
✻Peg
✻Sall
✻Grace
✻Sue
grown	21
Children
Sarah	Charity’s 6 yrs. old
Billy	Ditto 5 do.
Hannah	Ditto 3 do.
Elly	Ditto 6 mo.	4
✻Jesse	Salls 6 yrs. old
✻Kitty	Do. 4 do.
✻Lawrence	Do. 1 do.	3
✻Jenny	Lucy’s 9 do.
✻Daniel	Do. 3 do.
✻Ned	Do. 6 Mo.	3
Aggy	Jones (dead) 9 yrs. old
Simon	Do. 4 do.
Bett	Do. 3 do.	3
Sophia	Sylla’s 3 do.
Sabra	Ditto 6 Mo.	2
✻Andrew	Bettys’ 1 yr. old	1
✻Crager	Pegs 6 Mo.	1
In all	38
Ferry—Plantn.
✻Sam Kit	labourg. Men	5
London
✻Caesar
✻Cupid
✻Paul
✻Betty	labourg. Women	3
✻Doll
✻Lucy

✻Lucy	Labouring Women	7
Flora
✻Fanny
✻Rachel
✻Jenny
Edy ✻
Daphne
grown	15
Children
✻Godfrey	Betty’s 12 yrs. old
✻Beck	Ditto 11 do.
✻Hanson	Ditto 7 do.
✻Lucretia	Ditto 6 do.
✻John	Ditto 3 do.
✻Bill langston	Ditto 6 Mo.	6
✻Patt	Doll’s 11 yrs. old
✻Milly	Ditto 4 do.
✻Daniel	Ditto 3 do.
✻Silvia	Ditto 1 do.	4
✻Edmund	Lucy 6 do.
✻Mike	Ditto 3 do.
✻Phill	Ditto 8 Mo.	3
Joy	Flora 8 yrs. old
Jacob	Ditto 5 do.	2
In all	30
Muddy hole Plann.
✻Will	Overseer	Labourg. Men	5
✻Will
Charles
Gabriel
✻Jupiter
Kate	labourg. Women	9
Nanny
Sarah
Alice
Peg
Sackey
Darcus
Amy
Nancy
grown	14

Children
Molly	Kates	14 yrs. old
Virgin	Ditto	11 do.
Will	Ditto	8 do.
Kate	Ditto	4 do.	4
Moses	Darcuss	8 do.
Townshend	Do.	6 Mo.	2
Letty	Peg’s	7 yrs. old
Forrister	Ditto	2 do.	2
Uriah	Sackey’s	10 do.	1
Kate	Alice’s	4 do.	1
Isbel	Sarah’s	3 do.	1
Muddy hole	In all	25
Home House	67
River Plantation	52
Dogue Run Plantn	38
Ferry Plantation	30
N.B. Those marked with asterisks are Dower Negros.	Mill	4
Total	216
